Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response and Amendment filed on 09/07/2021.
Claim 20 has been amended.
Claims 21-37 have been added.
Claims 1-19 have been cancelled.
Claims 24-25, 36 are drawn to non-elected species and are withdrawn from further consideration.

Election/Restrictions
Applicant’s election without traverse of Group II (claim 20) and specie elections of “lactide-glycolide copolymer”, “tissue requiring augmentation to treat a medical condition”, “travel of sono-responsive embolic agent prior to and including formation of an embolus”, and “retreatment step occurs after minimal echogenic signal is detected within target vasculature” in the reply filed on 09/07/2021 is acknowledged.
	Note, claims 24-25, 36 are drawn to non-elected species.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-23, 26-32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANGIN (US 2003/0206864) in view of SCONFIENZA et al (Contrast-enhanced ultrasound (CEUS) assessment of superselective uterine fibroid embolization (SUFE): Preliminary experience.  Journal of Ultrasound (2008) 11, 158-161).
Applicant’s claims are directed to a method of monitoring a treatment involving the use of a sono-responsive embolic agent comprising of the steps of: (a) identifying a preferred vascular access route in a target tissue; (b) introducing an embolic agent through a conduit into the preferred vascular, wherein the embolic agent is rendered 
	MANGIN teaches a method of treating diseases by embolization and visual detection by ultrasound (see title and abstract), such as uterine fibroids (see [0009]), which is the same medical disclosed in Applicant’s experiment (see Applicant’s Figures) and reads on tissue requiring augmentation to treat a medical condition, comprised of: guided into the area of interest (see [0003]), such as various blood vessels in the body (see [0113] and Table II), which reads on identifying a preferred vascular access route in a target tissue; embolic agent is introduced into the blood vessel, generally by injection, catheterization or the like (see [0117]), such as a catheter (see [0009]), which reads on introducing an embolic agent through a conduit into the preferred vascular; the embolic composition can be modified by proteins to modify their aggregation tendencies and/or biological properties (see [0047] or modify with C10-50 aliphatic acids (see [0058]), which modify surface tensions (see [0056]), which reads on organic acids and would render wettable through treatment with chemical or protein, unless proven otherwise; detected by ultrasound where its position, as well as the blood flow rater (see [0117]), which reads on determining the location of the embolic agent by ultrasound.  Additional disclosures include: polymer, such as polylactic acid and polyvinyl alcohol (see [0015]); size of 40-3000 microns (see [0038]); in general, one of skill in the art would determine the method of visualization and the particular type of machine to be used depending on the type of embolic particle, agent or composition used in the present invention (see [0117]); 
	MANGIN teaches using ultrasound to visualize the embolic agent; however, MANGIN does not disclose details about the ultrasound, such as B-mode ultrasound.
nd col) in uterine fibroid embolization.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate ultrasounds assessments, such as B-mode, throughout the whole procedure. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow visualization of the embolization area, and reasonably would have expected success because both references dealt with the same field of endeavor, such as embolization.
	Note, Applicant’s specification disclosed that “materials which have a density materially different than water (1.0 g/ml) will be sono-responsive. Hyperechoic materials will generally have a greater density than water. Therefore, in one embodiment, the sono-responsive material has a density greater than about 1.1 g/ml, preferably greater than about 1.2 g/ml, and more preferably greater than about 1.3 g/ml. In a like manner, hypoechoic materials will generally have a density less than water. Therefore, in another embodiment, the sono-responsive material has a density less than about 0.95 g/ml, preferably less than about 0.90 g/ml, and more preferably less than about 0.85 g/ml”; thus, MANGIN’s ultrasound embolic agent would meet this limitation, because MANGIN’s ultrasound embolic agent has the same ingredients as claimed by Applicant, unless proven otherwise.

Claims 20-23, 26-35, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MANGIN (US 2003/0206864) in view of SCONFIENZA et al (Contrast-enhanced .
	As discussed above, MANGIN in view of SCONFIENZA teaches Applicant’s invention.
	STEWART teaches polymer particles, such as polyvinyl alcohol and poly-lactide (see [0048]), which are biodegradable (see [0030]) are used for embolization (see [0016]) and will degrade with time (see [0111]), no residual debris (see [0113]), normal blood flow one year after treatment (see [0116]). 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate to monitor the degradation of the embolization. The person of ordinary skill in the art would have been motivated to make those modifications, because it would monitor the embolized area for residual debris and if the treatment was successful, and reasonably would have expected success because the references dealt with the same field of endeavor, such as embolization.
The references do not specifically teach monitoring length as claimed by Applicant.  The amount of monitoring is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal length of monitoring in order to best achieve the desired results, such as treatment of the area and seeing if there is any adverse effect.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization monitoring length would have been obvious at the time of Applicant's invention.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618